UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

                                             )
                                             )
 W ACKENHUT SERVICES, INC.,
                                             )
                     Plaintiff,              )
                                             )
              v.                             )       Civil Case No. 09-1433 (RJL)
                                             )
 UNITED GOVERNMENT SECURITY                  )
 OFFICERS OF AMERICA, LOCAL 44,              )
                                             )
                                             )
                     Defendants.
                                             )
                                             )


                                       ORDER                            ~
      F or the reasons set forth in the Memorandum Opinion entered this _       day of
September, 2010, it is hereby

     ORDERED that the Motion by plaintiffWackenhut Services, Inc. for Summary
Judgment [#11] is DENIED; and it is further

        ORDERED that the Cross-Motion by defendant United Government Security
Officers of America, Local 44, for Summary Judgment [#13] is GRANTED; and it is
further

     ORDERED that final judgment be entered for the defendant on all counts in the
Complaint.

      SO ORDERED.
                                                           ,
                                                  ~
                                                 RICHARDJ. E
                                                 United States District Judge